Title: To Benjamin Franklin from William Strahan, 1 February 1784
From: Strahan, William
To: Franklin, Benjamin


          
            
              Dear Sir
              London Febry 1. 1784.
            
            I wrote to you in August last in answer to your very kind Note of July 29th. inclosing a Line to you from Mrs. Bache, which I then forgot to return to you, but which I now inclose. This Letter I sent by the common Post which I hope came safe to hand, tho’ I have not had the Pleasure of hearing from you since.
            I therein acknowleged, and beg leave to repeat my warmest Acknowlegements for the very friendly and effectual Patronage you and your good Family on the other Side of the Water afforded my poor helpless and singularly distressed Kins woman, than whom none can be more grateful, or more deserving this great Kindness you have shewn her. By this time I dare say you are convinced that the high Character I presumed to give you of her was in no Shape exaggerated, and that she is really the worthy and accomplishd young Woman I represented her to be. Her late Letters to me are all full of the strongest Expressions of Gratitude for Mrs. Bache’s continued Goodness to her.
            
            Notwithstanding what you told me in your last, I cannot, nor will I renounce, all Hope of seeing you again, and that soon too. You have so many Friends here whom you must love, because they love you, and whom you must therefore be anxiously eager to see, that I judge it needless to add any other Inducement, tho’ I could mention many, which I dare say will readily occur to yourself. In short, I am clearly for your spending the rest of your Days here, where you know you may have every Comfort and Amusement this World can afford, and where you can most easily and most perfectly enjoy yourself in your own way. I earnestly request you will give all due Attention to this Advice, which I wish to impress upon you (without the Assistance of Madeira) with all possible Earnestness. One Argument only will I now add more. I hear, and with real Concern I hear it, that you are affected with the Gout, &c. I need not tell you, that is the best medical Assistance this World affords. And now I will not tease you more upon this Subject till I have the Happiness of hearing from you again.
            My worthy Friend Dr. Ross is the Bearer of this Letter, has promised to deliver it into your own Hands. If he has the Honour of seeing you he has promised to give me the Satisfaction of telling me so, and of informing me of your Health and Welfare, and upon his Report I can surely depend. He has already spent much time in the East, in quality of Physician to our Army there, but the Air of that Country by no means agreeing with his Constitution, he was obliged to return home, without a Nabob’s Fortune, for the Recovery of his Health and is now determined to follow his Profession in North America, where I have no doubt his Singular Skill and Humanity will (as soon as he becomes a little known) surely meet with the Encouragement they deserve. Wherever he goes, you well know, your Recommendation will be of the greatest Service to him. He is a Man of Sense and Observation, as well as of strict Veracity, so that you will find him well informed and most agreeable. In short, I will rest all my Credit with you, as a Man incapable of deceiving you, if you do not find Dr Ross such as I describe him to be, and of course highly deserving your Countenance.
            
            We are still in the greatest political Confusion here. After several Adjournments we the H. of C. meet again tomorrow; but I do not hear that any Conciliation, so much wanted, is likely to take place. What this will end as it is impossible for me to say, but it is not probable we [go?] on many Days longer in our present Situation.
            My Family are all in their ordinary, and will all be very happy to see you once more in this still most agreeable Country: I remain with [unalterable?] Esteem and Affection Dear Sir, Your most obliged and faithful humble Servant
            
              Will. Strahan
            
          
          
            The Frost is now so intense here this Morning, that there is no getting [obscured by ink blots: any Pen?] to write
          
        